DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 9-10, 15, 17, 21, 28, 44 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US 2016/0213049 A1) in view of  Blase et al (US 2011/0165310 A1), Subramaniam (US 2008/0081096 A1)  and Kulprathipanja (US 4,475,954 A). 
In regard to claim 1, O’Connor et al discloses a method for lowering a sugar content of a beverage by contacting the beverage with adsorbent material:
A process is disclosed for reducing the alcohol content and/or the sugar content of a beverage. The process comprises wetting a predetermined amount of a particulate solid material with a predetermined amount of water, and contacting the beverage with the pre-wetted solid adsorbent material. The material selectively adsorbs alcohol, sugar, or alcohol and sugar from the beverage (Abstract).
In regard to the treated beverage, O’Connor et al discloses fruit juices ( [0033], claim 17).

In regard to adsorbent being zeolite, O’Connor et al discloses:
[0034] For the removal of alcohol from wine an adsorbent material is selected having a pore size large enough to allow ethanol to enter the pores, but small enough to prevent significantly larger molecules from entering the pores. The size of an ethanol molecule is 0.44 nm (4.4 Angstrom). Alumino silicates, such as zeolites, have well defined pores and narrow pore-size distributions. Particularly suitable for use as porous adsorbent materials are zeolites having a pore size in the range of from 0.45 nm to about 1.0 nm. ZSM5, for example, has pore sizes in the range of 0.54 to 0.56 nm (5.4 to 5.6 Angstrom), large enough to accommodate ethanol molecules, yet small enough to prevent adsorption of esters, ketones and other flavor molecules by size exclusion. Zeolite beta, which has a slightly larger pore size than ZSM5, is also very suitable.
[0039] It has surprisingly been found that the wet adsorbent material is capable of adsorbing alcohol and/or sugar from a beverage. Apparently the affinity of the adsorbent material for alcohol and sugars is greater than its affinity for water, so that adsorbed water gets displaced by alcohol or sugars. Pre-wetting of the adsorbent material has the beneficial effect of avoiding net adsorption of water from the beverage.

In regard to claim 1, O’Connor et al does not disclose separating at least part of solid components from the juice prior to contacting the juice with adsorbent.
Blase et al discloses a method for treating a sugar-containing natural consumable product for lowering its sugar content includes passing a stream of a sugar-containing natural consumable product into contact with a bed of ionic adsorbent (Abstract).
In regard to the step (a) of claim 1 and claim 44, Blase et al discloses separating at least part of solid components from the juice:
[0033] Referring to FIG. 1, a feed stream of orange juice or other composition disclosed herein, 10, has been pre-treated, such as being subject to centrifugation, filtration, or other operation to remove most, if you all, of the pulp. Feed stream 10 also may be passed through a filter (e.g., hollow fiber filter) to remove most of the pectin. Such pre-treating operations are optional.
In regard to the step (b) of claim 1, Blase et al discloses:
[0034] Once feed stream 10 is ready, it is passed into a simulated moving bed housed within column, 12, and filled with resin beads having an affinity for sugars in feed stream 10. Suitable such resins include, for example, DOWEX MONOSPHERE 99 CA (supplied by Dow Chemical Company, Midland, Mich.) and DIAION UBK 555 (supplied by Mitsubishi Chemical Corporation) can be used. Withdrawn from column 12 is a sugar-enriched orange juice fraction, 16, and a sugar-starved orange juice fraction, 18. An eluent stream of water, 14, also may be passed into column 12 for assisting in the separation of fractions 16 and 18 in the simulated moving bed. A recycle stream, 20, is employed to improve process efficiency.

One of ordinary skill in the art would have been motivated to modify O’Connor et al in view of Blase et al and to pre-treat juice prior to contacting the juice with adsorbent in order to remove pulp. Filtration and centrifugation of fruit juice prior to contact with adsorbent was a well-known technique in the art.
O’Connor et al does not disclose adsorbent being active so as to have a higher relative selectivity for  disaccharides than for monosaccharides and organic acids. Subramaniam discloses selectively removing more sucrose than primary sugar such as glucose and fructose ([0005]).
Subramaniam discloses:
Calories in a juice can be reduced by selectively removing more sucrose than primary sugars, for example, glucose and fructose. An acceptable flavor profile can be achieved since the primary sugars have a higher perceived sweetness than sucrose.
In regard to the sugar composition, Subramaniam discloses
[0017] The sugar content in the feed juice comprises sucrose, glucose and fructose. Typically, the ratio of sucrose, glucose and fructose in the feed juice is 2:1:1. or purposes of discussion, glucose and fructose are referred to as primary sugars. As such, the ratio of sucrose and primary sugars in the feed juice is 1:1. 
In regard to the reduction of sucrose in the beverage, Subramaniam discloses:
In one embodiment, the sucrose content of the sugar contained in the permeate is reduced to about 0-30 wt % while the primary sugars content is about 70-100 wt %. The ratio of sucrose, glucose and fructose of the permeate, in one embodiment, is about 2:1:1 to 1:2:2. The ratio of sucrose and fructose of the permeate, in one embodiment, is about 1:40 to about 4:1, and preferably between about 1:20 to about 2:1.

Subramaniam discloses micro-filtration and nano-filtration as a separation technique. 
Kulprathipanja et al discloses employing Y zeolite for selective removal of sucrose from thick juice (Abstract). Kulprathipanja et al discloses:
 Sucrose which is found in thick juice such as obtained from sugar beet or sugar cane may be selectively extracted therefrom by passing an aqueous solution of the thick juice over a solid adsorbent comprising a stabilized type Y zeolite such as Union Carbide Corporation LZ-Y20 adsorbent, preferably bound with a water permeable organic polymer (Abstract).
It has now been discovered that sucrose may be separated and recovered directly from thick juice by an adsorption-desorption technique utilizing, as the adsorbent therefor, a certain new zeolitic adsorbent (Col. 2 lines 34-37).
In another embodiment the present invention comprises a cyclical process for separating sucrose from thick juice, each cycle of which comprises: (a) contacting the mixture at adsorption conditions with a solid adsorbent exhibiting selectivity for the sucrose comprising a stabilized type Y zeolite, thereby selectively adsorbing the sucrose on the adsorbent (Col. 2 lines 52-60). 

Since, Subramaniam discloses that an acceptable flavor profile can be achieved by selectively removing more sucrose than primary sugars, such as  glucose and fructose, because the primary sugars have a higher perceived sweetness than sucrose, one of ordinary skill in the art would have been motivated to modify O’Connor in view of Subramaniam and to selectively remove sucrose from the fruit juice in order to obtain beverage having acceptable flavor profile. One of ordinary skill in the art would have been further motivated to modify the combination of O’Connor and Subramaniam and to in view of Kulprathipanja et al and to employ Y zeolite for selective removal of sucrose.
In regard to the recitations of the sugar reduction percentage and a ratio of disaccharides to the total sugars, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the sugar reduction percentage and a ratio of disaccharides to the total sugars, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claim 3, " Brix" is a refractive index scale for measuring the amount of sugar in a solution at a given temperature. In regard to the reduction of sucrose in the beverage and hence reduction in Brix value, Subramaniam discloses:
In one embodiment, the sucrose content of the sugar contained in the permeate is reduced to about 0-30 wt % while the primary sugars content is about 70-100 wt %. The ratio of sucrose, glucose and fructose of the permeate, in one embodiment, is about 2:1:1 to 1:2:2. The ratio of sucrose and fructose of the permeate, in one embodiment, is about 1:40 to about 4:1, and preferably between about 1:20 to about 2:1.

In regard to claim 6, Blase et al discloses the first adsorbent is in a column ([0034]).
In regard to claim 60, Blase et al discloses orange juice and grapefruit juice:
The method of claim 5, wherein said juice is one or more of orange juice, cranberry juice, grape juice, apple juice, pineapple juice, tangerine juice, grapefruit juice, pomegranate juice, cherry juice, strawberry juice, tomato juice, celery juice, or carrot juice. (claim 7).
In regard to claim 9, O’Connor discloses Si:Al ratio less than 50 ([0046]).
In regard to claim 10, Kulprathipanja et al discloses type Y zeolite  (Col. 2 line 57).
In regard to claim 15, O’Connor discloses  adsorbent is agglomerated into shaped bodies, such as beads, extrudates, pellets or the like ([0041]).
In regard to claim 17, O’Connor discloses  “[t]he shaped bodies preferably have a mean particle diameter in the range of from 2 to 50 mm, preferably from 2 to 5 mm” ([0041]).
In regard to claim 21, O’Connor discloses :
The non-polymeric adsorbent material or the core of the non-polymeric adsorbent material can be an inorganic material, such as a layered hydroxide; a clay; hydrotalcite; a hydrotalcite-like material; a zeolite; an activated coal, or the like. For the purpose of the present invention activated coal is considered an inorganic material, even though its origin may be organic. The term "hydrotalcite-like material" as used herein refers to crystalline materials having the structure of hydrotalcite, wherein (part of) the Mg cations are replaced with other bivalent cations; and/or (part of) the Al cations are replaced with other trivalent cations ([0044]).

 In regard to claim 28, O’Connor discloses  :
It has been found that zeolite can be coated with silica using standard catalyst preparation techniques, such as spray drying, microsphere preparation, and granulation. Suitable techniques for granulation and microsphere preparation are disclosed in WO 2004/054713 A1, the disclosures of which are incorporated herein by reference ([0050]). 
In spray drying a slurry is prepared comprising zeolite particles and silica particles. The slurry is spray dried using standard techniques. The resulting particles comprise zeolite particles and/or agglomerates of zeolite particles coated with a glassy silica coating. Optionally the slurry may contain additional components, in particular a clay, for example a kaolin clay ([0051]).



Claim(s) 2 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US 2016/0213049 A1) in view of  Blase et al (US 2011/0165310 A1), Subramaniam (US 2008/0081096 A1)  and Kulprathipanja (US 4,475,954 A) as applied to claim 1 above and further in view of Heikkilae et al (GB 2407573 A).
The references as applied above are silent as to the hydrolyzing the disaccharides bound to the first adsorbent into monosaccharides after the juice has contacted the first adsorbent. Heikkilae et al discloses a process of recovering arabinose and optionally at least one other monosaccharide selected form  galactose, rhamnose and mannose from arabinose-rich source like vegetable fiber rich in heteropolymeric arabinose (Abstract). Heikkilae et al discloses “[t]he process of the invention comprises controlled hydrolysis of the arabinose-rich vegetable fiber and fractionation of the hydrolysis product to obtain a fraction enriched in arabinose and optionally other product fractions followed by crystallization of arabinose (Abstract). Heikkilae et al discloses selective hydrolysis that release arabinose (monosaccharide) from polysaccharides (p.14 line 35-p. 15 line 5). Heikkilae et al discloses adsorbent being active for disaccharides (p. 15 lines 15-19). The adsorbent is zeolite (p.18 line 3) and can be employed in the column (p.17 line 2).
One of ordinary skill in the art would have been motivated to modify the combination of O’Connor et al, Blase et al, Subramaniam and Kulprathipanja. and to further employ the step of hydrolysis of sucrose in to monosaccharides in order to obtain desired fraction. One of ordinary skill in the art would have been motivated to vary the temperature condition during hydrolysis in order to obtain desired effect.





Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). O’Connor is not relied upon as a teaching of Y zeolite. Kulprathipanja et al is relied upon as a teaching of Y zeolite. Kulprathipanja et al discloses employing Y zeolite for selective removal of sucrose from thick juice (Abstract). Kulprathipanja et al discloses:
 Sucrose which is found in thick juice such as obtained from sugar beet or sugar cane may be selectively extracted therefrom by passing an aqueous solution of the thick juice over a solid adsorbent comprising a stabilized type Y zeolite such as Union Carbide Corporation LZ-Y20 adsorbent, preferably bound with a water permeable organic polymer (Abstract).
It has now been discovered that sucrose may be separated and recovered directly from thick juice by an adsorption-desorption technique utilizing, as the adsorbent therefor, a certain new zeolitic adsorbent (Col. 2 lines 34-37).
In another embodiment the present invention comprises a cyclical process for separating sucrose from thick juice, each cycle of which comprises: (a) contacting the mixture at adsorption conditions with a solid adsorbent exhibiting selectivity for the sucrose comprising a stabilized type Y zeolite, thereby selectively adsorbing the sucrose on the adsorbent (Col. 2 lines 52-60). 

O’Connor is not relied upon as a teaching of separating solids prior to contacting the juice with adsorbent. Blase et al is relied upon as a teaching of separating solids prior to contacting the juice with adsorbent. Blase et al discloses a method for treating a sugar-containing natural consumable product for lowering its sugar content includes passing a stream of a sugar-containing natural consumable product into contact with a bed of ionic adsorbent (Abstract).
In regard to the step (a) of claim 1 and claim 44, Blase et al discloses separating at least part of solid components from the juice:
[0033] Referring to FIG. 1, a feed stream of orange juice or other composition disclosed herein, 10, has been pre-treated, such as being subject to centrifugation, filtration, or other operation to remove most, if you all, of the pulp. Feed stream 10 also may be passed through a filter (e.g., hollow fiber filter) to remove most of the pectin. Such pre-treating operations are optional.
In regard to the step (b) of claim 1, Blase et al discloses:
[0034] Once feed stream 10 is ready, it is passed into a simulated moving bed housed within column, 12, and filled with resin beads having an affinity for sugars in feed stream 10. Suitable such resins include, for example, DOWEX MONOSPHERE 99 CA (supplied by Dow Chemical Company, Midland, Mich.) and DIAION UBK 555 (supplied by Mitsubishi Chemical Corporation) can be used. Withdrawn from column 12 is a sugar-enriched orange juice fraction, 16, and a sugar-starved orange juice fraction, 18. An eluent stream of water, 14, also may be passed into column 12 for assisting in the separation of fractions 16 and 18 in the simulated moving bed. A recycle stream, 20, is employed to improve process efficiency.

One of ordinary skill in the art would have been motivated to modify O’Connor et al in view of Blase et al and to pre-treat juice prior to contacting the juice with adsorbent in order to remove pulp. Filtration and centrifugation of fruit juice prior to contact with adsorbent was a well-known technique in the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, O’Connor et al does not disclose adsorbent being active so as to have a higher relative selectivity for  disaccharides than for monosaccharides and organic acids. Subramaniam discloses selectively removing more sucrose than primary sugar such as glucose and fructose ([0005]).
Subramaniam discloses:
Calories in a juice can be reduced by selectively removing more sucrose than primary sugars, for example, glucose and fructose. An acceptable flavor profile can be achieved since the primary sugars have a higher perceived sweetness than sucrose.
In regard to the sugar composition, Subramaniam discloses
[0017] The sugar content in the feed juice comprises sucrose, glucose and fructose. Typically, the ratio of sucrose, glucose and fructose in the feed juice is 2:1:1. or purposes of discussion, glucose and fructose are referred to as primary sugars. As such, the ratio of sucrose and primary sugars in the feed juice is 1:1. 
In regard to the reduction of sucrose in the beverage, Subramaniam discloses:
In one embodiment, the sucrose content of the sugar contained in the permeate is reduced to about 0-30 wt % while the primary sugars content is about 70-100 wt %. The ratio of sucrose, glucose and fructose of the permeate, in one embodiment, is about 2:1:1 to 1:2:2. The ratio of sucrose and fructose of the permeate, in one embodiment, is about 1:40 to about 4:1, and preferably between about 1:20 to about 2:1.

Subramaniam discloses micro-filtration and nano-filtration as a separation technique. 
Since, Subramaniam discloses that an acceptable flavor profile can be achieved by selectively removing more sucrose than primary sugars, such as  glucose and fructose, because the primary sugars have a higher perceived sweetness than sucrose, one of ordinary skill in the art would have been motivated to modify O’Connor in view of Subramaniam and to selectively remove sucrose from the fruit juice in order to obtain beverage having acceptable flavor profile. 
In response to applicant's argument that Kulprathipanja et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kulprathipanja et al discloses employing Y zeolite for selective removal of sucrose from thick juice (Abstract). Hence, Kulprathipanja et al is in the art of selective removal of sucrose from thick juices. Kulprathipanja et al is not relied upon as a teaching of fruit juice.
Kulprathipanja et al discloses:
 Sucrose which is found in thick juice such as obtained from sugar beet or sugar cane may be selectively extracted therefrom by passing an aqueous solution of the thick juice over a solid adsorbent comprising a stabilized type Y zeolite such as Union Carbide Corporation LZ-Y20 adsorbent, preferably bound with a water permeable organic polymer (Abstract).
It has now been discovered that sucrose may be separated and recovered directly from thick juice by an adsorption-desorption technique utilizing, as the adsorbent therefor, a certain new zeolitic adsorbent (Col. 2 lines 34-37).
In another embodiment the present invention comprises a cyclical process for separating sucrose from thick juice, each cycle of which comprises: (a) contacting the mixture at adsorption conditions with a solid adsorbent exhibiting selectivity for the sucrose comprising a stabilized type Y zeolite, thereby selectively adsorbing the sucrose on the adsorbent (Col. 2 lines 52-60). 

In response to applicant's argument regarding the recitations of the sugar reduction percentage and a ratio of disaccharides to the total sugars, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the sugar reduction percentage and a ratio of disaccharides to the total sugars, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791